Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 4/11/2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “polysaccharide that forms a complex with calcium ions.”  The only specific polysaccharide specifically disclosed as satisfying this in the instant specification is alginate compounds, specifically sodium alginate.  If the scope is limited to alginate compounds, this should be made explicit.  If the scope extends beyond alginate compounds, it is not clear what compounds are included within the scope and there are potential enablement issues.  These is evidence other polysaccharides, such as starch may be capable of complexing with calcium (See, for example, Morishita et al., US 4,609,640, col. 3, lines 17-38, suggesting a broad range of polysaccharides including starch may serve as ligands in calcium complexes).  Since complexing is potentially dependent on the precise chemistry of the system (the pH of a system, etc.), it may be quite difficult to determine the polysaccharides that form calcium complexes, and thus difficult to determine the scope of Claim 1.  
Further, it is not clear if the claim requires an actual complex with calcium to form and be present in the board, or if it only need theoretically able to form such complexes in certain systems.  Further, certain materials may not readily complex with calcium, but may do so infrequently in a chemical system, e.g. a system may be such that a certain polysaccharide is able to complex with calcium in 1 out of 100,000 instances, even though it generally does not.  It is unclear if such materials would be considered to read on the system.  Thus, for all of the above reasons, the exact scope of Claim 1 with regard to the polysaccharide is not clear, and/or possibly not enabled beyond alginates.  In the interest of compact prosecution, Examiner has determined the polysaccharide as described in Claim 1 is limited to alginates since no other compounds are discussed.
The remaining claims are rejected as being dependent on an indefinite claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 4,174,230) in view of Shake et al. (US 2010/0143682).
Regarding Claims 1-3 and 6, Hashimoto et al. teaches gypsum compositions such as to make gypsum boards (See col. 1, lines 6-15), wherein the compositions are made from slurries of stucco including water, and a binder material (See Abstract, col. 1, lines 46-53, and col. 4, lines 1-5, wherein it is clear water is used to form the slurry that sets the gypsum; note hemihydrate and dihydrate gypsums, which are used in the slurries, are stucco as claimed).  Hashimoto et al. further teaches the binder material in the slurry may be sodium alginate, the polysaccharide as claimed (See col. 3, lines 1-3).  Hashimoto et al. fails to specifically teach the concentrated layer of the core.  However, it is known that in forming gypsum boards that a portion of slurry may be drawn from the main slurry and densified, such as by remove water therefrom, so as to make a skim coat that does not bleed-through the facer (See page 5, paragraphs [0045]-[0046].  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to pull a small amount of the slurry in Hashimoto et al., such as a slurry including the sodium alginate, and increase its viscosity for a skim coat, wherein the main core is then formed on the skim coat.  Doing so would have predictably formed a gypsum wall board with facers, such as is standard in the art while reducing undesirable bleed-through.  Such a skim coat is a concentrated layer as claimed that is on a face of the main board core.  Note since sodium alginate is the same polysaccharide envisioned, it must have the same properties, including the ability to complex and increase viscosity.

Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. in view of Li et al. (US 2016/0375656).
Regarding Claims 1-3 and 6-9, Hashimoto et al. teaches gypsum compositions such as to make gypsum boards (See col. 1, lines 6-15), wherein the compositions are made from slurries of stucco including water, and a binder material (See Abstract, col. 1, lines 46-53, and col. 4, lines 1-5, wherein it is clear water is used to form the slurry that sets the gypsum; note hemihydrate and dihydrate gypsums, which are used in the slurries, are stucco as claimed).  Hashimoto et al. further teaches the binder material in the slurry may be sodium alginate, the polysaccharide as claimed (See col. 3, lines 1-3).
Hashimoto et al. fails to specifically teach a concentrated layer.  However, it is known in the art when forming gypsum boards with cover sheets to utilize a thinner concentrated layer over the main core having a density at least 1.1 times higher, and including more of a strength additive such as pre-gelatinated or uncooked starch, but otherwise having essentially the exact same make-up, so as to achieve a greater strength and decreased weight, while using less of the additive, thus reducing costs (See, for example, Li et al., page 1, paragraph [0007]-[0009], and page 13, paragraph [0101]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a concentrated layer, such as described in Li et al., when using any standard gypsum slurries, such as that Hashimoto et al., because doing so would have predictably created more strength with reduced weight and costs in the final board than would otherwise be possible with only a single core layer.
Regarding Claim 9, Li et al. teaches the exact same materials and characteristics for the uncooked starch and described in the instant specification (See page 13, paragraph [0105] and page 14, paragraph [0108], wherein the descriptions of uncooked starch are word for word identical to the instant specification).  Since the uncooked starches described in Li et al. are identical to those described in the instant invention, they would presumably have the same properties, including with regard to viscosities.

Claim(s) 1-2, 4, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shake et al. in view of Hohn et al. (US 2005/0241541).
Regarding Claims 1-2, 4, 5, and 6, Shake teaches forming a slurry, which may be water and stucco (See page 1, paragraph [0012] and page 5, paragraphs [0040], [0042], and [0045], wherein a cementitious layer may be based on calcium sulfate gypsums, i.e. stuccos, and mixed in an aqueous slurry, i.e. with water to form both a core layer of a board and a skim layer, i.e. a concentrated layer).  The skim coat may be separated so as to increase the viscosity thereof relative to the main core slurry, including by moving the slurry to a separate mixer, so that the increased viscosity of the skim coat will reduce bleed through of the skim coat through mat cover sheets (See page 5, paragraphs [0045]-[0046]).  It would have been apparent that any known methods for increasing the viscosity of gypsum slurries the would have predictably increased the viscosity of the skim coat and resulted in the same advantage of reduced bleed through since this advantage is specifically taught as occurring with a high viscosity skim coat.  Thus, alternative methods of increasing viscosity of a slurry would have predictably been suitable for achieving the advantage of decreased bleed through when applied to the skim coat slurry.  
Polysaccharides such as alginates are known thickening agents that can increase the viscosity of a gypsum slurry (See, for example, pages 2-3, paragraphs [0022] and [0024], teaching alginate as a thickening agent, i.e. a viscosity increaser).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to add a thickening agent, such as an alginate, only to the separated skim coat slurry, so as to raise the viscosity thereof relative to the main slurry.  Doing so would have predictably served as a functionally equivalent method of increasing viscosity so as to reduce bleed through of the skim coat through the mat cover sheet. Note since alginates are the same polysaccharides envisioned, thus presumably possessing the same properties, including the ability to complex and increase viscosity as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746